In re: Joseph Gray, Jr., applying for writ of mandamus and habeas corpus.
Application denied for reasons attached hereto.
No. 54,677 which is an application to mandamus to order the district court to produce evidence of its denial of an application for writ of habeas corpus on November 15, 1973. The district court has informed us that applicant has been furnished with copies of everything that has transpired in his cases. Letters and pleadings before us, as a result of previous applications, indicate that there is nothing further to be ruled on by the district court. We have in No. 54,480 a copy of a ruling signed by Judge Zacearía on November 15, 1973 refusing your petition of habeas corpus for the reason that the “application does not state legal grounds for issuance.” This application for habeas corpus was the subject of an application to this court for mandamus filed November 14, 1973. We denied that application for mandamus on December 19, 1973, for the reason that the trial judge had previously ruled on November 15, 1973. There was no evidentiary hearing on “November 15, 1973, and applicant was not in court. That writ was denied as a matter of law. We have examined your application for writ of habeas corpus which was denied on November 15, 1973 in the district court. The allegations in that petition are substantially the same as the allegations in the petition which bears our No. 54,480, and which was filed in the Court on February 22, 1974. The Supreme Court considered those allegations as if they were true and correct, and denied the application, finding that applicant’s pleas of guilty were free and voluntary.